Citation Nr: 0522033	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1951 to April 1955 and from May 1956 to June 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2002, the veteran testified 
at a personal hearing before the undersigned Veterans Law 
Judge.  A copy of the transcript of that hearing is of 
record.  The case was remanded for additional development in 
November 2003.

As to the issue of entitlement to a rating in excess of 10 
percent for tinnitus, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), that reversed a decision 
of the Board which concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA disagrees with the Court's decision in Smith 
and is seeking to have this decision appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary has imposed a stay at the Board on the 
adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay include (1) all claims 
in which a claim for compensation for tinnitus was filed 
prior to June 13, 2003, and a disability rating for tinnitus 
of greater than 10 percent is sought; and (2) all claims in 
which a claim for service connection for tinnitus filed prior 
to June 10, 1999, was denied on the basis that the veteran's 
tinnitus was not "persistent" for purposes of 38 C.F.R. § 
4.87, Diagnostic Code 6260.  As the veteran's tinnitus claim 
was filed prior to June 13, 2003, this issue is subject to 
the stay.  Once a final decision is reached on appeal in the 
Smith case, the adjudication of any tinnitus cases that have 
been stayed will be resumed.  

The Board notes that the veteran's personal hearing testimony 
in August 2002 may be construed as raising claims for 
entitlement to service connection for headaches and dizziness 
related to his tinnitus.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  Audiometric evaluations for bilateral hearing loss reveal 
Level XI hearing acuity in the right ear and Level II hearing 
acuity in the left ear; exceptional or unusual circumstances 
warranting extraschedular consideration are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Tables VI, VIa, VII (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the evidence not of record that was necessary to 
substantiate his claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2001, 
prior to the adjudication of his claim.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the May 
2005 supplemental statement of the case.  In light of the 
actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  Although the veteran asserts that a copy of a 
video interview broadcast in December 2000 discussing the 
lack of hearing protection available on his ship should be 
obtained in support of his claim, the Board finds that as 
service connection has been established this evidence is not 
pertinent to the present appeal.  Further attempts to obtain 
additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in April 2001, November 2001, and 
March 2005.  The Board finds the available medical evidence 
is sufficient for an adequate determination of the issue 
addressed in this decision.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Factual Background

Service medical records include a May 1962 separation 
audiometric examination demonstrating threshold levels for 
the frequencies 1,000 Hertz, 2,000 Hertz, and 4,000 Hertz in 
the veteran's right ear of 45 decibels, 50 decibels, and 60 
decibels, respectively.  Threshold levels for those same 
frequencies in the veteran's left ear were 5 decibels, 10 
decibels, and 15 decibels.  The diagnoses included right ear 
hearing loss since 1959.  

VA audiometric examination in September 1996 revealed pure 
tone air conduction threshold levels for the frequencies 
1,000 Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 55 decibels, 60 decibels, 70 decibels, 
and 90 decibels, respectively, for a pure tone average of 
68.75 decibels, with speech discrimination ability of 54 
percent.  Pure tone air conduction threshold levels for those 
same four frequencies in the veteran's left ear were 10 
decibels, 5 decibels, 10  decibels, and 35 decibels, 
respectively, for a pure tone average of 15 decibels, with 
speech discrimination ability of 94 percent.  The diagnosis 
was moderate to profound high frequency hearing loss in the 
right ear, with normal hearing in the left ear.  

Service connection was established for right ear hearing loss 
in an October 1996 rating decision.  A zero percent rating 
was assigned.

VA audiometric examination in August 1998 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 65 decibels, 100 decibels, 110 
decibels, and 110 decibels, respectively, for a pure tone 
average of 96.25 decibels, with speech discrimination ability 
of zero percent.  Pure tone air conduction threshold levels 
for those same four frequencies in the veteran's left ear 
were 35 decibels, 30 decibels, 35  decibels, and 60 decibels, 
respectively, for a pure tone average of 40 decibels, with 
speech discrimination ability of 96 percent.  

Service connection was established for left ear hearing loss 
in a November 1998 rating decision.  A 10 percent rating was 
assigned for bilateral hearing loss effective from April 18, 
1998.

In correspondence dated in January 2001 the veteran requested 
entitlement to an increased rating for his bilateral hearing 
loss.  He asserted that he had lost all hearing in the right 
ear and that hearing aids provided no improvement.  

VA audiometric examination in April 2001 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 65 decibels, 80 decibels, 90 decibels, 
and 105 decibels, respectively, for a pure tone average of 85 
decibels, with speech discrimination ability of 64 percent.  
Pure tone air conduction threshold levels for those same four 
frequencies in the veteran's left ear were 25 decibels, 20 
decibels, 30  decibels, and 55 decibels, respectively, for a 
pure tone average of 33 decibels, with speech discrimination 
ability of 100 percent.  The diagnoses included 
moderate/severe dropping to profound hearing loss in the 
right ear, with normal dropping to wild/moderate hearing loss 
in the left ear.  

VA treatment records dated in November 2001 noted significant 
asymmetric hearing loss.  A December 2001 ENT Consult report 
noted examination revealed clear tympanic membranes, external 
auditory canals within normal limits, and air conduction 
greater than bone conduction, bilaterally.  The diagnoses 
included benign paroxysmal positional vertigo in the right 
ear and asymmetric hearing loss that was worse in the right 
ear.  A July 2002 otolaryngology clinic report noted magnetic 
resonance imaging (MRI) revealed no evidence of posterior 
fossa lesion, but that the veteran appeared to have a 
progressive asymmetric sensorineural hearing loss.  It was 
noted that an audiologic evaluation should be obtained with 
consideration for digital hearing aids.  

An August 2002 VA audiology consult report noted audiometrics 
continued to show normal sloping to moderately severe 
sensorineural hearing loss in the left ear and moderately 
severe sloping to profound sensorineural hearing loss in the 
right ear.  It was noted these results were essentially 
stable from his November 2001 audiogram.  Word recognition 
was fair at 84 percent in the left ear and very poor at 40 
percent in the right ear.  Subsequent reports show he was 
fitted with new hearing aids and that studies revealed no 
evidence of retrocochlear abnormality.

At his personal hearing in August 2002 the veteran testified, 
in essence, that normal conversations were difficult for him 
because of his hearing loss and tinnitus.  He stated he used 
a wireless amplifier provided by VA when watching television.  
He asserted his April 2001 VA examination was improperly 
conducted and that the findings were inadequate.  The veteran 
and his spouse testified that he had been unable to continue 
working part-time as a school bus driver because of his 
hearing disorders.  

An audiological evaluation conducted by The Emory Clinic in 
August 2002 shows pure tone testing revealed a moderately 
severe hearing loss at 250 to 2,000 Hertz, sloping to a 
profound hearing loss at 3,000 to 8,000 Hertz in the right 
ear.  There was a mild to moderate loss in the low and mid 
frequencies sloping to a moderately severe loss at 4,000 
Hertz and greater in the left ear.  Speech discrimination 
scores were 24 percent (poor) in the right ear and 92 percent 
(excellent) in the left ear.  The examiner's assessment 
included tinnitus and hyperacusis.  It was noted that the 
treatment protocol included directive counseling and sound 
therapy.

VA audiometric examination in March 2005 revealed pure tone 
air conduction threshold levels for the frequencies 1,000 
Hertz, 2,000 Hertz, 3,000 Hertz, and 4,000 Hertz in the 
veteran's right ear of 65 decibels, 85 decibels, 105 
decibels, and 105 decibels, respectively, for a pure tone 
average of 90 decibels, with speech discrimination ability of 
30 percent.  Pure tone air conduction threshold levels for 
those same four frequencies in the veteran's left ear were 25 
decibels, 25 decibels, 40 decibels, and 55 decibels, 
respectively, for a pure tone average of 36.25 decibels, with 
speech discrimination ability of 96 percent.  The diagnoses 
included moderate dropping to profound sensorineural hearing 
loss in the right ear, with normal sloping to moderate 
hearing loss in the left ear.  The examiner noted the claims 
file had been reviewed and that the examination findings were 
considered to be reliable.

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens 
v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2004).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).

In this case, the Board finds the March 2005 VA medical 
opinion persuasively demonstrates the present nature of the 
veteran's service-connected hearing loss disability.  These 
findings are shown to have been based upon adequate testing 
in accordance with VA regulations and are consistent with the 
other medical evidence of record.  The March 2005 VA 
audiometric evaluations revealed findings for VA purposes of 
Level XI hearing acuity in the right ear and Level II hearing 
acuity in the left ear.  See 38 C.F.R. § 4.85, Table VI.  
Such findings warrant a 10 percent disability rating under 
the provisions of 38 C.F.R. § 4.85, Table VII.  

The Board finds, however, that the evidence demonstrates the 
veteran has an exceptional pattern of hearing impairment and 
that Table VIa may be employed for the purposes of 
determining the adequacy of the assigned ratings.  The 
veteran's right ear pure tone thresholds at each of the 
frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz is 55 
decibels or more; therefore, the higher Roman numeral 
designation for hearing impairment from Table VI or Table VIa 
is to be employed and each ear is to be evaluated separately.  
See 38 C.F.R. § 4.86(a).  

Under the provisions of 38 C.F.R. § 4.85, Table VIa, the 
March 2005 VA audiometric evaluations revealed findings for 
VA purposes of Level VIII hearing acuity in the right ear and 
Level I hearing acuity in the left ear.  As the Roman numeral 
designations from Table VI are higher they are employed in 
this case.  Such findings warrant separate ratings of 10 
percent for the right ear disability and of zero percent for 
the left ear.  The Board notes a bilateral factor is not 
applicable unless there is a partial disability of 
compensable degree in each of the two paired extremities.  
See 38 C.F.R. § 4.26 (c) (2004).  Therefore, entitlement to a 
rating higher than 10 percent for bilateral hearing loss is 
not warranted.

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Although the veteran 
claims that he had given up employment as a part-time bus 
driver because of hearing problems, his assertions of 
problems with employment are not indicative of marked 
interference.  The Board finds the matter is appropriately 
addressed by the assigned schedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


